Exhibit 10.1

 

FIRST AMENDMENT TO THE CREDIT AGREEMENT

 

This FIRST AMENDMENT, dated as of November 27, 2019 (this “Amendment”), to the
$125,000,000 Credit Agreement, dated as of October 31, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among HOVNANIAN ENTERPRISES, INC., a Delaware
corporation (“Holdings”), K. HOVNANIAN ENTERPRISES, INC., a California
corporation (“Borrower”), the Subsidiaries of Holdings from time to time party
thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, each a “Lender”) and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as administrative agent (“Administrative Agent”), is entered into
by and among the Borrower, Holdings, the Administrative Agent and the Lenders
signatory hereto (which constitute Required Lenders).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Holdings, the Administrative Agent and the Lenders have
requested an amendment to the Credit Agreement; and

 

WHEREAS, pursuant to Section 9.01 of the Credit Agreement, the Borrower,
Holdings, the Lenders party hereto (which constitute the Required Lenders) and
the Administrative Agent are willing to agree to this Amendment on the terms set
forth herein;

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

ARTICLE 2.

AMENDMENT

 

SECTION 2.1. Amendment to Section 6.20 of the Credit Agreement. Effective as of
the First Amendment Effective Date (as defined below), Section 6.20 of the
Credit Agreement is hereby amended by inserting a new clause (c) at the end
thereof as follows:

 

 

“(c) Clause (a) of this Section 6.20 will not prohibit (i) any payments of
accrued and unpaid interest to holders of Prepayment Indebtedness and other
Indebtedness permitted under this Agreement and (ii) payments, not to exceed
$1.0 million for all such payments since October 31, 2019, in respect of
fractional Indebtedness in connection with the tender or exchange thereof, in
each case, made in connection with a Prepayment made in compliance with this
Section 6.20.”

 

ARTICLE 3.

CONDITIONS; GENERAL

 

SECTION 3.1. Effectiveness. This Amendment shall become effective as of the date
(the “First Amendment Effective Date”) on which the Administrative Agent (or its
outside counsel) shall have received (i) a duly executed and completed
counterpart hereof that bears the signature of each of the Borrower and
Holdings, (ii) a duly executed and completed counterpart hereof that bears the
signature of the Administrative Agent and (iii) duly executed and completed
counterparts hereof that bear the signatures of Lenders sufficient to constitute
the Required Lenders.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 3.2. Representations and Warranties. Each of the Borrower and Holdings
represents and warrants to each of the Lenders and the Administrative Agent
that, as of the First Amendment Effective Date:

 

(a)     This Amendment has been duly authorized, executed and delivered by it,
and this Amendment and the Credit Agreement, as amended hereby, constitutes its
valid and binding obligation, enforceable against it in accordance with its
terms except as the enforceability thereof may be limited by the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(b)     At the time of entering into, and immediately after giving effect to,
this Amendment, no Default or Event of Default has occurred and is continuing.

 

SECTION 3.3. Effect of Amendment.

 

(a)     Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not, by implication or otherwise, alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
liabilities, covenants or agreements contained in the Credit Agreement, or any
other provision of the Credit Agreement or of any other Loan Document, which
shall remain in full force and effect and are hereby ratified and confirmed.

 

(b)     The execution, delivery and effectiveness of this Amendment shall not,
by implication or otherwise, (i) constitute or operate as a waiver of any
Defaults or Events of Default that may be continuing under the Credit Agreement
or (ii) limit, impair, constitute or operate as a waiver of, or otherwise affect
any of the rights, powers, privileges or remedies of, the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document.

 

(c)     On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement, as amended hereby,
and this Amendment and the Credit Agreement shall be read together and construed
as a single instrument. This Amendment shall constitute a Loan Document under
the terms of the Credit Agreement.

 

SECTION 3.4. General.

 

(a)     Incorporation by Reference. Sections 9.12 through (and including) 9.16
and Section 9.19 of the Credit Agreement are hereby incorporated by reference
and shall apply to this Amendment, mutatis mutandis.

 

(b)     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission (including
portable document format) of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart
hereof.

 

2

--------------------------------------------------------------------------------

 

 

(c)     Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

(d)     Binding; Administrative Agent. Each of the Lenders party hereto, by its
execution below, (i) authorizes the Administrative Agent to execute and deliver
this Amendment and (ii) agrees to be bound by the terms and conditions of this
Amendment. Wilmington Trust, National Association is entering into this
Amendment solely in its capacity as Administrative Agent under the Credit
Agreement and as such in executing this Amendment and acting hereunder, it shall
be entitled to the rights, benefits, protections, indemnities and immunities
afforded to it as Administrative Agent under the Credit Agreement.

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

HOVNANIAN ENTERPRISES, INC.,

as Holdings

 

By:     /s/ David Bachstetter                              
Name: David Bachstetter
Title: Vice President of Finance and Treasurer

 

K. HOVNANIAN ENTERPRISES, INC.,

as the Borrower

 

By:     /s/ David Bachstetter                               
Name: David Bachstetter
Title: Vice President of Finance and Treasurer

 

[Hovnanian – First Amendment to Credit Agreement (Revolving Credit Facility)]

--------------------------------------------------------------------------------

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:     /s/ Jessica Jankiewicz                                
Name: Jessica Jankiewicz
Title: Bank Officer

 

[Hovnanian – First Amendment to Credit Agreement (Revolving Credit Facility)]

--------------------------------------------------------------------------------

 

 

Signature pages of Lenders on file with Administrative Agent.

 

 

 

 

 

 

 

 

 

[Hovnanian – First Amendment to Credit Agreement (Revolving Credit Facility)]